980 F.2d 734
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.L & D EXCAVATING AND TRUCKING, INC., Appellee,v.Gerald J. BUESING, Appellant.
No. 92-1201.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 13, 1992.Filed:  December 11, 1992.

Before JOHN R. GIBSON and MAGILL, Circuit Judges, and BOGUE,* District Judge.
PER CURIAM.


1
Gerald Buesing appeals from the judgment of the district court1 entered on a jury verdict finding him liable for the obligations as the alter-ego of the Constructor Corporation, of which he had been sole shareholder.  On appeal he argues that he is not liable as a matter of law for the debt of the corporation, since the evidence did not justify the conclusion that the corporation was his alter ego or instrumentality, and did not satisfy the other requirements of Minnesota law for making a shareholder personally liable for a corporate debt.


2
The case has been thoroughly briefed and we have heard oral arguments.  We have reviewed the questions of state law de novo without deference to the rulings of the district court, as we are required to do under  Salve Regina College v. Russell, 111 S. Ct. 1217 (1991).  A detailed discussion of the state law issues would be of little value.  The district judge did not err or abuse his discretion in the trial of this case.  The judgment of the district court is affirmed.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation


1
 The Honorable Harry H. MacLaughlin, United States District Judge for the District of Minnesota